               Case 20-10343-LSS        Doc 4675     Filed 05/19/21    Page 1 of 1


                         THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re
                                                     Chapter 11
BOY SCOUTS OF AMERICA, et al.,
                                                     Case Nos. 20-10343 (LSS), et al.
                                                     (Jointly Administered)
                         Debtors.


                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Andrew J. Glasnovich, Esquire
to represent Official Committee of Unsecured Creditors in the Chapter 11 bankruptcy case
of the Archbishop of Agana (Bankr. D. Guam 19-00010)
in this action.
                                            /s/ Adam Hiller (DE Bar No. 4105)
                                           Firm Name: HILLER LAW, LLC
                                           Address:       1500 North French Street
                                                          Wilmington, Delaware 19801
                                           Phone:         (302) 442-7677
                                           Email:         ahiller@adamhillerlaw.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Minnesota and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.




                                            Firm Name:      Stinson LLP
                                            Address:        50 South Sixth Street, Suite 2600
                                                            Minneapolis, MN 55402
                                            Phone:          612.335.1500
                                            Email:          drew.glasnovich@stinson.com

                                    ORDER GRANTING MOTION

IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
        Dated: May 19th, 2021                      LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE

                                                                             Local Form 105
